Mr. Justice Gordon
delivered the opinion of the court,
There is no doubt about the power of the Court of Common Pleas to set aside a sheriff’s sale at any time before the deed is acknowdedged, or even after that act, if done at the same term. The motion to set the sale aside, in the case now under consideration, was made before the acknowledgment. That the deed was executed, acknowledged and delivered after the motion and pending the rule, does not affect the question, for the authority of the court over the matter could not thus be divested. The court having, then, *112the power to do what it did, and the exercise of that power being discretionary, ordinarily it cannot be revised by the superior tribunal. It is said, however, that the court below exceeded its legitimate authority, in that it undertook to set aside the sheriff’s sale, at the instance of a mere bidder, whose rights in the premises were fully and finally determined by the sheriff’s return. Conceding this to be a contest between bidders only, we are, nevertheless, not prepared to say that there may not be cases in which the court might properly intervene to protect the rights even of such persons. But we are not called upon to decide a proposition exactly of this kind. On looking into the evidence, which, as is said by Mr. Justice Mbrcur, in the case of Jackson v. Morter, 1 Norris 291, we may do, not, indeed, to revise the conclusion of the court as to the weight thereof, but to ascertain the ground of its action, we discover that the mover in the rule was the solicitor of the lien department of the delinquent tax office. As this sale, which the court set aside, Was made upon a judgment obtained for the city, upon a claim for unpaid taxes due upon the property in controversy, we thus discover the contest to be between the judgment creditor and a bidder. That a court may intervene to protect such.a creditor, where it. has reason to believe that his rights have been compromised, either through mistake or fraud, is not doubtful. The solicitor bid in the property for a price sufficient only to cover costs, and, as he says, upon stepping up to the clerk’s desk a few minutes afterwards, in order to sign and comply with the conditions of sale, he found Connelly had been ahead of him. Granting this to have been only a mistake, it is, nevertheless, obvious that if he is permitted to take the property the city must lose its opportunity of making its taxes by a re-sale of the premises, which it would otherwise possess. Now as judgment creditors and mortagees are often obliged to bid in property for the amount of costs, or costs and some previous lien, expecting to save themselves from loss by what they may afterwards realize from such property, we can easily see how important it is that a court should have and exeroise just such a power as that put forth in this case, otherwise the creditor may be constantly exposed to the risk of losing his just debt by the trick or mistake of a bidder, backed by the sheriff.
Proceedings affirmed.